             Case 19-17549-RAM        Doc 73-1     Filed 09/19/19     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                           CASE NO. 19-17549-BKC-RAM
                                                           CHAPTER 13
DOMINIQUE C. LALLEMAND
     Debtor.
______________________/

              APPLICATION FOR FEES BY ATTORNEY FOR DEBTOR


        Pursuant to Court Order, the undersigned files this Application for Fees by
Attorney for the Debtors in the above case and state:
        1.    The rate normally charged by the undersigned and is considered
reasonable in the community in a matter such as this, is $500.00 per hour.
        2.    The Law Offices of Brooks, Frank & De La Guardia, Jr. have expended
(23.80) hours at the rate of $500.00 per hour from May 27, 2019. A delineation of the
time expended is as follows:
 Date          Description                                                           Hours


 05-27-19      Initial Consultation with Client and opening of File                          1.00
 06-06-19      Prepared Case for filing and filed Case                                       1.00
 06-06-19      Prepared and Filed Means Test                                                 1.00
 06-07-19      Received and reviewed Notice of Incom plete Filings Due                       0.10
 06-07-19      Consultation to review all Schedules and Incom e and Expenditures             1.00
 06-07-19      Prepared and filed Schedules I, J and Declaration                             0.80
 06-07-19      Prepared and filed Chapter 13 Plan                                            1.00
 06-10-19      Received and reviewed Trustee's Notice of Required Docum ents                 0.10
 06-10-19      Received and reviewed Notice of Com m encem ent                               0.10
 06-17-19      Received and Reviewed Notice of Appearance and Request for Service            0.10
               filed by Creditor JGAR Financial, LLC
 06-18-19      Received and Reviewed Notice of Appearance and Request for Service            0.10
               filed by Creditor W ells Fargo Bank
 06-19-19      Prepared and Filed Certification of Com pliance and Request for               0.10
               Confirm ation
 06-19-19      Received and Reviewed Objection to Confirm ation of Chapter 13 Plan           0.40
               filed by Creditor W ells Fargo Bank
 06-27-19      Received and Reviewed Request for Notice Filed by Creditor Miam i             0.10
               Dade County Tax Collector
 06-27-19      Prepared and Filed First Am ended Chapter 13 Plan                             0.70
             Case 19-17549-RAM         Doc 73-1     Filed 09/19/19      Page 2 of 4




06-27-19      Received and Reviewed Objection to Confirm ation Filed by Creditor               0.40
              JGAR Financial, LLC
07-03-19      Received and Reviewed Trustee’s Notice of Deficiency for Confirm ation           0.10
07-11-19      Prepared for 341 Meeting of Creditors                                            0.50
07-12-19      Attended 341 Meeting of Creditors                                                0.50
07-15-19      Received and Reviewed Statem ent Adjourning Meeting of Creditors                 0.10
07-15-19      Received and Reviewed Trustee’s Notice of Deficiency for Confirm ation           0.10
07-15-19      Prepared and Filed Second Am ended Chapter 13 Plan                               0.70
07-15-19      Received and Reviewed Trustees Objection to Claim ed Exem ptions                 0.10
07-16-19      Prepared and Filed Third Am ended Chapter 13 Plan                                0.20
07-16-19      Prepared and Filed Motion to Determ ine that Claim s Filed have No               0.80
              Interests in property held by Tenants of the Entireties
07-23-19      Received and Reviewed Objection to Confirm ation of Chapter 13 Plan              0.30
              Filed by Creditor JGAR Financial, LLC
07-26-19      Received and Reviewed M otion for relief from Stay Filed by Creditor             0.40
              JGAR Financial, LLC
07-26-19      Received and Reviewed Response to Motion to Determ ine that Claim s              0.40
              Filed have No Interests in property held by Tenants of the Entireties
08-01-19      Prepared for 341 Meeting of Creditors                                            0.50
08-01-19      Attended 341 Meeting of Creditors                                                0.50
08-02-19      Received and Reviewed Trustee’s Notice of Deficiency for Confirm ation           0.10
08-02-19      Consultation with Debtor to Am end Schedules                                     0.40
08-02-19      Prepared and Filed Am ended Schedule C and Declaration                           0.30
08-06-19      Received and reviewed Trustee’s Objection to Debtors Claim ed                    0.20
              Exem ptions
08-07-19      Received and Reviewed Trustee’s Notice of Deficiency for Confirm ation           0.10
08-08-19      Prepared and Filed Fourth Am ended Chapter 13 Plan                               0.30
08-08-19      Consultation with Debtor to review incom e and expenses and Prepared             0.60
              and Filed Am ended Schedules I, J and Declaration
08-09-19      Prepared and Filed Fifth Am ended Chapter 13 Plan                                0.40
08-12-19      Pre-hearing with Trustee regarding Confirm ation Hearing                         0.10
08-12-19      Reviewed file for Confirm ation Hearing                                          0.20
08-12-19      Called Client regarding Confirm ation Hearing                                    0.20
08-13-19      Attended Confirm ation Hearing                                                   0.40
08-13-19      Prepared for and Attended Hearing on Objection to Debtor’s Claim ed              0.70
              Exem ptions Filed by Creditor JGAR Financial, LLC and prepared for and
              attended hearing on Objection to Debtor’s Claim ed Exem ptions filed by
              Trustee
08-13-19      Prepared for and Attended Hearing on Motion for Relief from Stay                 0.50
08-13-19      Prepared for and Attended Hearing on Motion for Determ ination that              0.50
              Claim s Filed have No Interests in Property Held by Tenants of the
              Entirety
08-21-19      Received and reviewed Order Continuing Confirm ation                             0.10
08-27-19      Received and Reviewed Order Continuing Motion for relief from Stay               0.10
              Filed by Creditor JGAR Financial
08-30-2019    Researched and prepared Debtor’s Motion for Rehearing on Order on
              Objection to Exem ptions                                                  2.00
09-16-19      Pre-hearing with Trustee regarding Confirm ation Hearing                         0.10
09-16-19      Reviewed file for Confirm ation Hearing                                          0.20
09-16-19      Called Client regarding Confirm ation Hearing                                    0.20
09-17-19      Attended Confirm ation Hearing                                                   0.40
                   Case 19-17549-RAM                        Doc 73-1     Filed 09/19/19     Page 3 of 4




  09-17-19             Prepared for and Attended Hearing on Objection to Debtor’s Claim ed                                0.50
                       Exem ptions Filed by Creditor JGAR Financial, LLC, prepared for and
                       attended hearing on Objection to Debtor’s Claim ed Exem ptions filed by
                       Trustee
  09-17-19             Prepared for and Attended Hearing on Motion for Relief from Stay filed                             0.50
                       by Creditor JGAR Financial, LLC
                       Prepared and filed Application for Fees and review of file.                                        1.00
                       Attendance at Hearing on Application for Fees.                                                     0.50
  Total Hours..................................................                                             23.80
                                                                                  23.80 hours x $500.00 =   $ 11,900.00


          The total fee requested is $10,000.00. The Debtors’ attorney has received
$2,500.00 in fees. The total amount of work performed pre-Confirmation is (23.80)
hours at $500.00 an hour = $11,900.00. The undersigned submits that the amount of
$10,000.00 for all of the work that has been performed and all of the future work to be
performed is reasonable pursuant to the standard set forth In re: Norman vs. Housing
Authority of Montgomery, 836 F. 2nd 1299 (11th Cir. 1988) and 11 U.S.C. Section 330.
There are no charges in this Application for Fees for secretarial or typing time and no
charges have been added for travel time to and from the Courthouse for any of the
hearings.
          WHEREFORE, the Debtor requests to be awarded fees in the amount of
$10,000.00.

                                             CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local Rule
2090-1(A) and that a true and correct copy of this Notice of Hearing and the Application for Fees by Attorney for
Debtors was sent by e-mail to Nancy K. Neidich, Trustee at e2c8f01@ch13herkert.com and all others set forth in NEF
on September 19, 2019, and this Motion and an upcoming Notice of Hearing will be served on a separate Certificate
of Service via email to those set forth above and by regular mail to: Dominque C. Lallemand, Debtor, 265 Grapetree
Drive, Unit 127, Key Biscayne, FL 33149.

                                             LAW OFFICES OF MICHAEL J. BROOKS, MICHAEL A. FRANK
                                                     & RODOLFO H. DE LA GUARDIA, JR.
                                                     Attorneys for the Debtors
                                                     Suite 620 • Union Planters Bank Building
                                                     10 Northwest LeJeune Road
                                                     Miami, FL 33126-5431
                                                     Telephone (305) 443-4217
                                                     Facsimile (305) 443-3219

                                                        By /s/ Michael A. Frank
                                                          Michael A. Frank
Case 19-17549-RAM   Doc 73-1      Filed 09/19/19   Page 4 of 4




                    Florida Bar No. 339075
